Nott, J.
The clause of the act of 1789, P. L. 486. under which the defendant was indicted? is in these words, “ If any person or persons shall lawfully convicted of wilfully and knowingly mar^nBi? branding or disguising of any sheep, goat or hog, of, or belonging to any other person, the said offender or offenders, shall, for each and every sheeP> goat or hog, of which, he, she, or they, shall, or may be convicted of branding or disfiguring as aforesaid, shall be subject to the penalty of five pounds.” This clause is so ambiguous, that it seems doubtful whether a person can be punished in any way for marking a hog. For that part of the clause which affixes the punishment, does not mention marking, as one of the misdemeanors for which the offender shall suffer. If therefore he can be indicted at all, it must be for disfiguring or branding, and proof of marking might, perhaps, support an indictment for disfiguring; particularly, if it was laid, that he disfigured by márking. But I do not think that a person can be indicted under this act for marking a hog ; and therefore the judgment ought to be arrested.
Brevard and Bay? is. concurred.